Case 1:21-cv-10729-IT Document 1 Filed 04/30/21 Page 1 of 4

Unictecl Seda District Gust
Bester Dwisien
Oryemi Ebcho

hs

CaS. TE.
3 =
| a3
Con dit Urol OTR. = =
er wae, Alek 559@) ee =

Plaunkig Floto wa Cbizer OF Oklabeme
[Tesiclina at Feclerol Covrecttenad Uretthunon St. Lens.

| 2° Deferclant Berau or Ferisen (Bop) ts agency
lex the Usicbee| Sfates -
|

| os the federal Rureou oF (Pop) 03 Q Componon t ef
Depar Wet & Sushice(bey). auc} kes Pessession
Custody anol Gates oF Cecerls Plaunbiqy Seeks -

\ Jutecliction. pref “Venue

As his aching arises Uncler Frecclon 5 Infermotion
\Act (Fora) 5 use $ 662 aro He Privacy Ret
(ef 1474+ (horeinagtes PAY) S524

‘

gyy3to NI
201
Case 1:21-cv-10729-IT Document1 Filed 04/30/21 Page 2 of 4

le. tBis Cout bus utsdlchin goer Pasties ancl Subseot
(Metter Pursuacc #O8 SUS 8 5524 are} Privacy Ret
of (974 SS%a)AB) aol 5 USCH 59eG\Q)E@).

6 Usaue ts Proper in this clishics Pussucak fo {0 5 Usd
9 5524) ()(BYarel SUsGe-§ 5524G) (By

Bactqroundls

(7. Planbige Fileba repuestea| for records of bus
Ousgsing ox tnCominy mol (eqs fo the bwo_ Caculitey
plug) has fegicleal Ar lncararmted uncles the
Quahorebe CO Bure of Prigen, locators are
Reeves County Defention Canter Ui anol (Dc (es

for Colefornia Fecleot Gust tele Facsliby [2 OG
ne Uribecl Slates pustal SerUige On O1-98-2000
(Please See exhibit | fo apy F poubep
fore reouest_ {0 clepercknt op.

(8- Inq a later dote of C&11-JoI0, Bop ackreniledged
receipt of Plainhige Fore /PA renush lesctbetiin

tie Previews Posaqragh cue! Qasiqneck Lb tracking
Number 2020-O6/78SCR. Pigde Se extibit 2
OE Hu dlefonclatt (otter ©F cKnernleclgentont.

——_—— °F __*
pei
Case 1:21-cv-10729-IT Document 1 Filed 04/30/21 Page 3 of 4

19 Te cleFerdorch peaponde ef Gobubib 2, clofendant

: [Repuested for G meribhs Prowssing fume, eghach I
Pedeive 1003 longer {ron necessary. TL Centacter|
icleFenclant GOP on Ucurieus Occasion 40 Cheek En

__ the Shatus of my reguest Traleclng Pronebing He,

racking number Grol Gomplyiing wth all trehrucbion

108 Provicksd Tn Ertibt 2- ancl He clefendank

“pegusel to 6 espero! or Prockice feaorls as reQueshen.

(to- Th fos now past F month Sino plank
REDO Pultirg Cepusst for Hu records In Quesben
(anct Conberuc 10 de So. ple

it Plounke has echaustesl atl reasonable remy |
Ineluiclong appealing fo Hop fem GAee (Oo Cunwer
0 (YUL FLCUost anol Conf fo refuse  anguer FO

my FeQuest -
|

is Derenclart fas viblabel Fora anel PA by Umpupedy
WUhtsleling Tecomks anol refusing 40 respond fo Planbiey
‘regres UEOn Seoeml (wbters Sent to cfenclant egpice

WB Plamblep Gidea yl Conbiue fo Colbert to

get Hele gf cleFenclan$ by Chur fo echaust Aelminkhatwe
Pomeoly, put C3 Cducus Hot no remeaky ig acatable

to Paintin RKoba On fhe greunol La’ dogerdank BOP

| efusedl {0 [Poncl- . -
| Case 1:21-cv-10729-IT Document1 Filed 04/30/21 Page 4 of 4

Foy CX
Plaintigs Gena request that Leis Court

| A. Declare Defendants Foulure io Comply gsubh
| Feta anol Pa i be ur lautwl}

|

& Gpyein ae fiem Conkineng {© _ystthhlel

Rue Fecerds resperswe to Painkipys Fara/ pa Lequet

lane Othecusise Order deferclard fo Produce tro Quested|
“Reoords without Fucther delay.

le: Grant Plante an award of attorney's fee
‘ancl Other liktgoton Cost Teasena be tncuurecl \n ‘in dh Qcten
Pursuant 40S 49¢ § 642@G OO and SUSE §

| | B524G)(2)@i ancl

rey Grant Plainti~o Quch Othor canel Feerther reer Hoss
Pe Court cleems Peper,

Of -2E-2026
© F leba Ortyory

Ssbmubte|

cas .
+t PERIL
EL eb vere
